Citation Nr: 1502707	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face, to include as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for skin cancer of the torso, to include as secondary to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2013, the Board remanded the matter to afford the Veteran a hearing before it.  The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he had received recent VA treatment at the Cape Coral VA Outpatient Clinic (VAOPC) for his claimed skin cancers.  VA records have been associated with the claims file.  However, it does not appear that records have been specifically sought from the Cape Coral VAOPC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records from the Cape Coral VAOPC not currently associated with the claims file.
The Veteran seeks service connection for skin cancer of the face and torso.  He feels that exposure to herbicides resulted in his cancers.  He also relates that he developed a skin condition in service, particularly rosacea, which persisted since then, and believes that this is somehow related to his skin symptoms in service.  

Although no instances of rosacea are noted in service treatment records, they do document dermatitis in October 1968.  Nevertheless, the Veteran is competent to relate what he experiences through his five senses or is reported to him by medical professionals.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, it is improper to weigh the evidence prior to determining if examination is warranted; the sole determination made as this stage relates to competence. 

Therefore, for purposes of development, the occurrence of skin symptoms in service must be presumed, and hence there is some indication of a potential nexus between service and the currently claimed disabilities.  Remand for examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Cape Coral VAOPC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA dermatology examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed skin cancer of the face and torso, to include as due to exposure to herbicides.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to any electronic records, relevant records must be printed and provided for review.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed skin cancer is caused or aggravated by military service, to include herbicide exposure.

A full and complete rationale for all opinions expressed is required.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




